The parties to this action are in such circumstances that the fixing of alimony, counsel fee and amount of support for the child, may and should await final determination of the action for separation. This will work no hardship and at such time, any award made for any or all of the items will be retroactive. We assume, of course, that defendant will continue to pay $75 weekly, the amount which was fixed in the order of the Domestic Relations Court. Order unanimously reversed, with costs to abide the event, and the questions of alimony, counsel fee and amount of support for the child are left for the trier of the facts. Settle order on notice. Concur — Botein, J. P., Rabin, Frank, Valente and Bergan, JJ.